Order entered August 29, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                    No. 05-13-01178-CV
                                    No. 05-13-01179-CV
                                    No. 05-13-01180-CV
                                    No. 05-13-01181-CV


                      IN RE TROY LEE PERKINS, RELATOR

                  Original Proceeding from the 282nd Judicial District Court
                                    Dallas County, Texas
      Trial Court Cause No. F07-00645-S, F07-71769-S, F07-71970-S, and F07-71990-S


                                         ORDER
       Based on the Court’s opinion of today’s date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                    /s/   LANA MYERS
                                                          JUSTICE